Citation Nr: 1226313	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals from excision of basal cell carcinoma.

2.  Entitlement to a temporary total evaluation for surgery performed on February 14, 2007, for the service-connected residuals from excision of basal cell carcinoma 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to March 1947.  

It has been determined that this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was conducted in April 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entire appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that the claim for an initial evaluation in excess of 10 percent for residuals from excision of basal cell carcinoma is not ready for appellate disposition.  Notably, a remand for re-examination is warranted.  38 U.S.C.A. § 5103A(d).  The record shows the Veteran has had multiple surgeries to remove basal cell carcinomas, to include the most recent excision on the right mid canthus in May 2012.  The Veteran maintains that his disability is worse than the currently assigned 10 percent rating.  He further alleges that he suffers from residuals other than scarring and disfigurement of the eyelids/face, to include vision problems, nerve damage, and dizziness.  

In light of the most recent surgery, the Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in October 2011, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Board further finds that there appear to be missing VA and private surgical records.  The Veteran maintains that surgeries were performed in February 2007, June 2007, December 2008, 2009, 2011, and May 2012.  The only surgical reports of record are dated in February 2007 and May 2012.  Additionally, a letter from Dr. H-S.W. indicates the Veteran had been under his care since January 2007.  The only records from Dr. H-S.W. are the February 2007 surgical report.  There are no other treatment and/or follow-up records from Dr. H-S.W. associated with the claims folder.   Such missing private records and surgical reports must be associated with the claims folder.  38 C.F.R. § 3.159(c)(1), (2).   

The Board also notes that the September 2007 rating decision also denied a claim for temporary total evaluation for surgery performed on February 15, 2007, for the service-connected residuals from excision of basal cell carcinoma.  The Veteran filed a notice of disagreement in October 2007.  See 38 C.F.R. § 20.302(a).  It does not appear that a statement of the case has been issued addressing this issue.  Action in this regard is therefore necessary.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should furnish the Veteran with an SOC with respect to the claim for temporary total evaluation for surgery performed on February 15, 2007, for the service-connected residuals from excision of basal cell carcinoma.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

2.  After contacting the Veteran and obtaining the specific dates of surgery and the names and addresses of the providers, the RO should attempt to obtain copies of all pertinent outstanding private and VA surgical records  dated in 2007, 2008, 2009, and 2011.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

3.  The RO should attempt to obtain copies of all pertinent outstanding private treatment records from Dr. H-S.W. dated from January 2007 to the present.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

4.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

5.  The RO should schedule the necessary VA examination(s) to ascertain the current nature and severity of the Veteran's service connected residuals from excision of basal cell carcinoma.  All indicated studies should be performed, to include skin, eye and neurological examinations, for the purposes of evaluation of the Veteran under all potentially applicable rating criteria for any residuals from excision of basal cell carcinoma (scars, eye, neurological, etc.) on appeal.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

6.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an initial evaluation in excess of 10 percent for the service-connected residuals from excision of basal cell carcinoma.  Adjudication of the claim for a higher evaluation should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplement statement of the case and afforded a reasonable opportunity for response.  
After completion of the above actions, the case should be returned to the Board for review of all issues properly in appellate status. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



